


Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (hereinafter referred to as the “Amendment”) is
dated as of this 21st day of May, 2010 by and between FC 64 SIDNEY, INC., a
Massachusetts corporation (“Landlord”) and GENZYME CORPORATION, a Massachusetts
corporation (“Tenant”).  Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to such term in the Lease.

 

W I T NE S S E T H

 

WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
November 30, 2005 (the “Lease”), with respect to certain premises located at 64
Sidney Street, Cambridge, Massachusetts;

 

WHEREAS, Landlord and Tenant desire to amend the Lease to, among other changes,
extend the term of the Lease, all as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease effective as of the date hereof as follows:

 

1.                                       The term “Initial Term” on Exhibit A to
the Lease shall be deleted in its entirety and replaced as follows:

 

“Initial Term:

Eight (8) years, commencing on February 8, 2006 and terminating on February 8,
2014.”

 

2.                                       The term “Annual Fixed Rent for the
Term” on Exhibit A to the Lease shall be deleted in its entirely and replaced as
follows:

 

“Annual Fixed Rent for

 

 

the Term:

February 9, 2006 –

 

 

February 8, 2011:

$35.00 per rentable

 

 

square foot, NNN

 

 

 

 

February 9, 2011–

 

 

February 8, 2012:

$50.00 per rentable

 

 

square foot, NNN

 

 

 

 

February 9, 2012–

 

 

February 8, 2013:

$51.00 per rentable

 

 

square foot, NNN

 

 

 

 

February 9, 2013–

 

 

February 8, 2014:

$52.00 per rentable

 

 

square foot, NNN”

 

--------------------------------------------------------------------------------


 

3.                                       Section 2.6 of the Lease shall be
amended by deleting the first paragraph thereof and replacing it with the
following paragraph:

 

“Provided that there has been no Event of Default which is uncured and
continuing on the part of the Tenant and the Tenant is, as of the date of such
exercise and as of the commencement date of the Extension Term (as such term is
defined below), actually occupying sixty percent (60%) or more of the Premises
for its own business purposes, the Tenant shall have the right to extend the
Term hereof for one (1) period of three (3) years (such period referred to
herein as the “Extension Term”).”

 

4.                                       Section 2.6(a) of the Lease shall be
amended by deleting the words and numbers “six (6)” in the last sentence of said
section and replacing it with “three (3)”.

 

5.                                       Section 4.1 of the Lease shall be
amended by adding the following sentences to the end of this Section:

 

“Notwithstanding the foregoing, Tenant shall have the right to provide, install,
replace, maintain and remove its own security system within the Premises during
the Initial Term of the Lease and any and all of the extensions.  This shall
include the right to provide its own security officer coverage and install, in a
workmanlike fashion, system components of Tenant’s choosing that include but are
not limited to security cameras, televisions, monitors and other electronic
monitoring devises, electronic door strikes, door contacts, exit sensors, car
readers (which may be mounted immediately outside the Premises in common areas),
motion detectors, glass break detectors and other similar security systems
and/or methods which will protect the Premises to meet Tenant’s corporate
security standards.”

 

6.                                       Section 11.9 of the Lease shall be
amended by adding the following sentences to the end of the first paragraph
thereof:

 

“Notwithstanding anything to the contrary contained in this Lease, Tenant shall
not be obligated to restore the Premises or remove any alterations or additions
to the Premises at the end of the Term, except for any new items installed after
the expiration of the Initial Term which Landlord identified in written notice
delivered prior to Landlord approving Tenant’s plans for any alterations or
improvements as items which Tenant must remove prior to the expiration of the
Lease.  Tenant shall not be required to remove its computer and
telecommunications wiring, cable and other equipment provided, however, that to
the extent that Tenant replaces any such wiring and cable during the Initial
Term or any other extension thereof then it shall, as part of that installation
pull and remove from the Premises any wiring and cable that it no longer uses
from the specific portion of the Premises in which Tenant is replacing such
wiring or cabling. Tenant will yield-up the Premises to Landlord in broom swept
condition, reasonable wear and tear and damage resulting from casualty
excepted.”

 

7.                                       As consideration for this Amendment,
Tenant hereby forgives any obligation Landlord has with respect to funding any
remaining portion of the Leasehold Improvements Allowance pursuant to Exhibit C
of the Lease.

 

--------------------------------------------------------------------------------


 

8.                                       Each of Tenant and Landlord warrant and
represent to the other that it has had no dealings with any broker or agent in
connection with this Lease other than FHO Partners and Colliers Meredith & Grew
(the “Brokers”).  Tenant and Landlord agree to defend with counsel reasonably
approved by the other, hold harmless and indemnify the other from and against
any and all cost, expense or liability for any compensation, commissions and
charges which may be asserted against the other as a result of the other’s
breach of this warranty.  Landlord shall pay commissions due and owing to FHO
Partners at the rate of $1.00 per square foot of the Premises per year during
the Extension Term, which shall be paid as follows:  fifty percent (50%) upon
the execution of this Amendment and fifty percent (50%) on or prior to
February 8, 2011, as discussed in more particular detail in a separate agreement
with Broker.

 

9.                                       Landlord and Tenant agree to execute a
Notice of Lease within thirty (30) days of the date of this Amendment.  Landlord
hereby authorizes Tenant to record the Notice of Lease upon execution by both
parties.

 

10.                                 This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

11.                                 The Lease, as amended hereby, is in full
force and effect, and is ratified and confirmed, and there are no other
amendments or modifications thereto.

 

12.                                 This Amendment will be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment under seal,
as of the day, month and year first above written.

 

 

FC 64 SIDNEY, INC.,

 

a Massachusetts corporation

 

 

 

 

 

By:

/s/ Michael Farley

 

Name: Michael Farley

 

Title: Vice President

 

 

 

 

 

GENZYME CORPORATION,

 

a Massachusetts corporation

 

 

 

 

 

By:

/s/ Michael Wyzga

 

Name: Michael Wyzga

 

Title: Executive Vice President and CFO

 

--------------------------------------------------------------------------------
